EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

Claims 16-35 are allowed.

The following is an examiner’s statement of reasons for allowance:

With respect to claims 16, 30 and 33 Nishikawara et al. discloses an extraction body (as shown in Figs. 1, 3, and 5-7) for a support apparatus (41) of a lithographic apparatus (Fig. 1), the support apparatus comprising an object holder (43) configured to support an object (40), the extraction body configured to surround the object holder (as shown in Figs. 1, 3, and 5-7) and comprising: 
an opening (g1 and g2) at a surface of the extraction body, the opening extending within the extraction body forming a first passageway, the first passageway configured to fluidly communicate an extraction channel (105) in the extraction body to liquid (LW) between the surface and the object when supported by the object holder, wherein the extraction channel is arranged to have a pressure less than ambient pressure (as shown in Figs. 1, 3, and 5-7); and 

	However, Nishikawara et al. does not teach a peripheral ring section configured to be spaced apart, by a gap, from the object holder, the peripheral ring section configured such that at least part of a lower passageway extends below the ring section and at least part of an upper passageway extends over the ring section, the upper and lower passageways configured to drain fluid in parallel within the extraction body, and it does not appear to be obvious why one of ordinary skill in the art would modify Nishikawara et al. such that the upper and lower passageways configured to drain fluid in parallel within the extraction body, see pages 7-10 of the remarks.
	Accordingly, the prior art fails to teach or fairly suggest an extraction body for a support apparatus of a lithographic apparatus, the support apparatus comprising an object holder configured to support an object requiring “a peripheral ring section configured to be spaced apart, by a gap, from the object holder, the peripheral ring section configured such that at least part of a lower passageway extends below the ring section and at least part of an upper passageway extends over the ring section, the upper and lower passageways configured to drain fluid in parallel within the extraction body”, in the combination required by the claim.

Claims 17-29, 31, 32, 34 and 35 are allowable by virtue of their dependency on claims 16, 30 and 33.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEORAM PERSAUD whose telephone number is (571)270-5476. The examiner can normally be reached M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on 571-272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEORAM PERSAUD/Primary Examiner, Art Unit 2882